MARTIN, District Judge.
The importations in question, described as so-called vegetable colors and known as “Persian berry extract” and “orchil extract,” were assessed for duty at the rate of 30 per cent, ad valorem under Tariff Act July 24, 1897, c. 11, § 1, Schedule A, par. 58, 30 Stat. 154 (U. S. Comp. St. 1901, p. 1630), which provides for—
“all paints, colors, pigments, lakes, crayons, smalts and frostings, whether crude, dry, or mixed, or ground with water or oil or with solutions other than oil, not otherwise specially provided for in this act, 30 per cent.”
The protests claim classification under paragraph 20 of said act at the rate of one-fourth of 1 cent per pound and 10 per cent, ad valorem. That paragraph is as follows:
“Drugs such as * * ⅜ berries, * * * lichens, mosses, * * * weeds and woods used expressly for dyeing; any of the foregoing which are drugs, and not edible, but which are advanced in value or condition by refining, grinding, or other process, and not specially provided for in this act. * * * ”
In some of the protests the claim is also made that the goods are dutiable at 20 per cent, ad valorem under the provision in section 6 for nonenumerated manufactured articles. These articles are not paints or colors within the meaning of paragraph 58; neither can they be classified under paragraph 20, because they are not used as drugs. The orchil is not included in the provisions of paragraph 628, because it is a manufactured article.
So far as protests 264,525 and 266,531 herein relate to the Persian berry extract described as “sap yellow” on the invoices, the decision of the board is affirmed on the authority of Berlin Aniline Works v. United States (C. C.) 154 Fed. 925, T. D. 28,280, and the merchandise held to be dutiable under section 6 at 20 per cent, ad valorem; the latter claim being set forth, in said protests. I hold, further, that so far as said protests relate to orchil extract the same is properly dutiable under said section 6 at 20 per cent.; and the decision of the board with respect thereto is modified accordingly.
With respect to protest 206,562 herein, which protest makes no *1017claim under said section 6, and which apparently relates to both the Persian berry extract and orchil extract, the decision of the board must be affirmed, and the merchandise subject to duty as assessed.